Citation Nr: 0628922	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  

2.  Whether the veteran's son, R, may be recognized as a 
helpless child for VA benefits purposes on the basis of 
permanent incapacity for self-support.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served in the United States Navy from May 1941 to 
June 1946.  

This appeal arises from March and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines.  


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in July 1972.  The July 1972 rating decision 
was not appealed.  

2.  The evidence submitted since the July 1972 decision of 
the RO is not cumulative or redundant of evidence already in 
the claims folder.  The new evidence when considered with the 
evidence as a whole does not present a reasonable possibility 
of substantiating the claim for service connection for the 
veteran's death.  

3.  The veteran's son, R, was born on June [redacted], 1958.

4.  The evidence does not establish that prior to attaining 
the age of 18 years the veteran was incapable of self 
support.

5.  The first evidence of symptoms or diagnosis of paranoid 
schizophrenia appears in January 1982 medical records.  The 
onset of R's paranoid schizophrenia was ore than five years 
after the veteran's 19th birthday on June [redacted], 1976.  

6.  At the time of his 18th birthday the veteran's son, R, 
was not permanently incapable of self-support.  


CONCLUSIONS OF LAW

1.  The July 1972 rating decision of the RO is final.  
38 C.F.R. §§ 3.104, 19.153 (1971).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for the cause 
of the veterans' death.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  

3.  The criteria for recognition of R as the helpless child 
of the veteran for the purpose of VA benefits, have not been 
met. 38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In addition, VA has issued regulations that implement the 
statutory changes effected by the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The implementing 
regulations also redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(c).  The provisions of 38 C.F.R. § 3.156 
were changed only for claims filed on or after August 29, 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156 (2003)).  The appellant's request to reopen 
his claim was filed in June 2002.  Consequently, the new 
version of § 3.156 applies.  

The veteran was notified of the provisions of the VCAA in a 
January 2003 letter from the RO.  The letter explained what 
evidence was needed to support the claims for service 
connection for the cause of the veteran's death and to 
establish recognition of a dependent child.  The RO also 
explained what actions they would undertake and what was 
required of the appellant.  The appellant was apprised of the 
status of the claims in April and August 2003 letters from 
the RO.  In September 2003, the RO explained what they needed 
from the appellant.  The statement of the case included the 
applicable regulations, including the new definition of new 
and material evidence.  The claims folder includes the 
veteran's records of terminal hospitalization, the 
Certificate of Death, and service records.  The appellant 
appeared and gave testimony before a Decision Review Officer 
at the RO.  A supplemental statement of the case was issued 
to the appellant in August 2004.  

In the January 2003 letter from the RO to the appellant, the 
RO explained they already had evidence showing the veteran's 
cause of death.  The evidence needed was of an injury, 
disease or event in service, and evidence of a relationship 
between the cause of death and either the injury, disease or 
event in service.  The Board has concluded the appellant was 
informed by that letter of the basis of the former denial of 
the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Her 
submission of an affidavit from the veteran's sister as to 
the veteran's physical condition at the time of his discharge 
indicates the appellant comprehended what evidence was 
required.  In Short Bear v. Nicholson, 19 Vet. App. 341 
(2005)(per curiam), the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held that to the 
extent that any notice may have been inadequate with regard 
to timing, the appellant's actual knowledge of what was 
needed to substantiate her claim, prior to adjudication by 
the Board provided a meaningful opportunity to participate in 
the adjudication process.  Consequently, because the 
appellant had actual knowledge of what was required any 
notice error was nonprejudicial.  

The Board considered whether a medical opinion should be 
requested to determine if the symptoms observed by the 
veteran's sister immediately after his discharge are related 
to the diseases which lead to the veteran's death.  As there 
are no clinical records, tests, or other objective findings 
which could provide a basis for a medical opinion, the Board 
has concluded remand for a medical opinion is not required.  
The regulations require VA to provide a medical examination 
and obtain and opinion only after new and material evidence 
has been submitted.  38 C.F.R. § 3.159(c)(4)(i)(C)(ii)(2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

New and Material 

Laws and Regulations.  Once entitlement to service connection 
for a given disorder has been denied by the RO and has not 
been timely appealed, that determination is final.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented warranting reopening the claim and reviewing the 
former disposition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2005).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the clam sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).  

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  

Factual Background.  The RO previously denied the claim for 
service connection for the cause of the veteran's death in 
July 1972.  The claim was denied as there was no evidence 
that demonstrated a service-connected disorders caused the 
veteran's death.  The custodian of the veteran's children was 
notified of the denial in August 1972.  The rating decision 
was not appealed.  

The evidence in the claims folder at the time of the July 
1972 rating decision included the following.  The veteran's 
separation document which revealed he served in the United 
States Navy from May 1941 to June 1946.  There were no rating 
decisions granting service connection for any disorder.  The 
Certificate of Death indicated the veteran died on January 
[redacted], 1971 at the Veterans Memorial Hospital.  An autopsy was 
performed.  On the reverse of the form, it was noted the 
postmortem performed on February 1, 1971 revealed the causes 
of death were pulmonary edema, hepatomegaly, 
cholecystolithiasis, and enlarged kidneys.  

Service medical records included a entrance examination dated 
in April 1941 and a separation examination performed in June 
1946.  At service separation in July 1946 the eyes were 
normal, chest X-rays were negative, the examination of the 
abdomen and viscera was normal.  Urinalysis was negative.  

Based on those records the RO denied the claim for service 
connection for the cause of the veteran's death.  

Since July 1972, the additional evidence submitted includes 
the complete records of the veteran's terminal 
hospitalization at Veterans Memorial Hospital in January 
1971.  They reveal the veteran was admitted with a diagnosis 
of liver cirrhosis, rule out hepatoma and hepatitis.  The 
final summary included diagnoses of portal cirrhosis, hepatic 
insufficiency, obstructive jaundice, cholelolithiasis, 
?cancer of the pancreas and septic shock.  The veteran had 
been admitted due to body weakness and abdominal pain.  Two 
days prior to admission he had developed a fever and general 
body weakness.  The veteran was a heavy alcohol drinker, 
consuming one bottle a day of Tanduay.  

Also submitted was an affidavit from the veteran's sister.  
She recalled that when the veteran was discharged she had 
noticed he was very sickly, weak and suffering from an 
unknown illness, which caused his eyes to be yellowish.  The 
veteran was easily fatigued and haggard in appearance.  

Analysis.  The RO denied the claim for service connection for 
the cause of the veteran's death in July 1972.  That decision 
was not appealed.  It became final.  38 C.F.R. §§ 3.104, 
19.153 (1971).  

New and material evidence is required to reopen the claim.  
The additional evidence submitted is limited to the terminal 
hospital records and the statement of the veteran's sister.  
Although the complete records of the veteran's terminal 
hospitalization were not in the claims folder in July 1972, 
they are redundant of evidence already in the claims folder.  
The diagnoses contained in those reports are consistent with 
the results of the post mortem set out on the back of the 
Certificate of Death.  They are merely cumulative of evidence 
already in the claims folder.  They do not address an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2005).  They may not be considered new.  

The statement from the veteran's sister is new.  It was not 
previously of record.  It addresses the state of the 
veteran's health at his discharge from service.  The recital 
of the symptoms observed by the veteran's sister is relevant 
to the issue of whether any of the disorders which played a 
role in causing his death began in service.  His health 
during the initial post service year and the possibility he 
had a disorder which caused jaundice during the initial post 
service year is of probative value since the regulations 
provide presumptive service connection for cirrhosis of the 
liver when it is manifested during the initial post service 
year to a degree of 10 percent.  38 C.F.R. § 3.307, 3.309 
(2005).  The Board has concluded the evidence is new.  

The Board next considered whether the new evidence submitted 
raised a reasonable possibility of substantiating the claim.  
The new evidence is limited to a recital of symptoms observed 
by the veteran's sister.  There are no records of treatment 
or test results which could demonstrate why the veteran 
appeared yellow to his sister.  Her observations while 
considered competent lay evidence of symptoms do not provide 
a basis for diagnosing cirrhosis of the liver or 
demonstrating it was of such severity as to be 10 percent 
disabling.  The rating code for evaluating disability due to 
cirrhosis requires documentation of cirrhosis by biopsy, 
imaging or abnormal liver function tests be present.  
38 C.F.R. § 4.114, Diagnostic Code 7312 (2005).  

The Board has concluded the statement of the veteran's sister 
does not provide a reasonable possibility of substantiating 
the claim, when considered with all the evidence of record.  
The normal tests results and clinical findings at service 
separation do not provide a basis for a medical opinion and 
would result in only speculation as to the cause of the 
veteran yellow eyes and malaise.  

The Board has concluded the new and material evidence has not 
been submitted to reopen the claim for service connection for 
the cause of the veteran's death.  



Recognition of R as Dependent Child

Relevant Laws and Regulations.  A child of a veteran may be 
considered a "child" after age 18 for purposes of VA benefits 
if found by a rating determination to have become, prior to 
age 18, permanently incapable of self-support. 38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. § 3.315 (2005).

A child must be shown to be permanently incapable of self- 
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case. Rating criteria applicable to disabled 
veterans are not controlling.  38 C.F.R. § 3.356 (2005).  

Principal factors for consideration are: (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self- support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.  (2) A 
child shown by proper evidence to have been permanently 
incapable of self- support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established. (3) It should be borne in mind 
that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self- support, 
factors other than employment are for consideration. In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends. (4) The capacity of a 
child for self-support is not determinable upon employment 
afforded solely upon sympathetic or charitable considerations 
and which involved no actual or substantial rendition of 
services.  38 C.F.R. § 3.356 (2005).  

Factual Background and Analysis.  The Certificate of Baptism 
reveals R was born on June [redacted], 1958 to the veteran and his 
spouse.  The veteran's 18th birthday was no June [redacted], 1976.  A 
VA Request for School Attendance, dated in January 1979 
indicates the veteran began attending the University of the 
East in June 1978, two years after his 18th birthday.  
Records from the National Mental Hospital demonstrate the 
veteran was diagnosed with paranoid type schizophrenia 
beginning in January 1982.  The records include a history of 
onset of the disorder in 1982.  

The appellant, who is R's younger sister and acts as his 
legal custodian, testified before a Decision Review Officer 
at the RO.  The transcript of the hearing is undated.  She 
reported that their mother had committed suicide, that R was 
the eldest child.  She did not have any medical evidence 
which demonstrated R was mental incapacitate at the time of 
his 18th birthday.  Prior to the hearing, the appellant 
revealed R had been able to study until his third year of 
college.  She believed R was traumatized by their mother's 
death when he was 12.  Prior to age 18 people had noticed 
that R talked to himself and was laughing.  He was 22 when he 
was taken to the mental hospital.  

In Dobson v. Brown, 4 Vet. App. 445 (1993), the Court stated 
that an adjudicatory body's focus of analysis must be on the 
claimant's condition at the time of his or her 18th birthday; 
it is that condition which determines whether the claimant is 
entitled to the status of "child."  In Dobson the Court held 
that the statute required a two-part test.  The first part of 
the test requires that only evidence regarding the child's 
condition as of the child's eighteenth birthday be 
considered; then, if the child is found to have been disabled 
as of his or her eighteenth birthday, the second part of the 
two-part test requires consideration of evidence as to the 
current condition of the child.  Dobson, 4 Vet. App. at 445-
46.

The only competent medical evidence of record indicates the 
veteran's schizophrenia began in 1982, when he was 24 years 
old.  Although the appellant has stated some people observed 
the veteran talking to himself and laughing prior to his 18th 
birthday, the contemporaneous records of his treatment 
indicate the onset date was in 1982 after his 18th birthday.  

The failure to establish permanent incapacity for self-
support prior to the 18th birthday of the appellant's son, R, 
is dispositive.  See Bledsoe v. Derwinski, 1 Vet. App. 32 
(1990).  The preponderance of the evidence is against the 
claim for recognition of R as a dependent child for VA 
benefit purposes.  




ORDER

As new and material evidence for service connection for the 
veteran's death has not been submitted, the appeal is denied.

Recognition of R as a dependent child for VA benefit purposes 
is denied.  


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


